DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	Claims 21-40 are pending.
	Claims 21-40 have been amended. 
	The claim objection with respect to claims 29 and 30 is hereby withdrawn in light of the claims amendment presented on 02/15/2022.

Response to Arguments
3.	The nonstatutory double patenting rejection will be maintained until the issue resolved. Applicant stated that a terminal disclaimer will be submitted at later date
4.	Response to art rejection 
Applicant's arguments filed on 02/15/2022  have been fully considered but they are not persuasive. Applicant argues the cited references fail to disclose or suggest performing at client device including  "receiving, at a client computing device, a first request to establish a first subscription channel with a server computing device, the first subscription channel being between a first application page operating in a first browser interface element and the server computing device," "establishing, at the client computing device, a session connection between the client computing device and the server computing device," "establishing, at the client computing device, the first subscription channel between the first application page and the server computing device," "receiving, at the client computing device, a second request to establish a second subscription channel with the server computing device, the second subscription channel including a channel between a second application page operating in a second browser interface element," "establishing, at the client computing device, the second subscription channel between the second application page and  the server computing device," "managing, via the session connection, a sharing of data transfers with the server computing device over the first subscription channel and data transfers with the server computing device over the second subscription channel, wherein the first subscription channel is different from the second subscription channel," as recited in independent claims. Examiner respectfully disagrees.
Regarding establishing the first and second subscription channels. 
Christian teaches a client device transmitting join request message to multiplexer to establish plurality of communication channels with a server for message exchange (Christian  [0099][0024][057]). A web browser is used by the client device. Christian paragraph [0029] teaches a user using the client device for initiating the join request message. Inherently, the join request message transmitted to the multiplexer  is received by the client device from the user.  
Regarding establishing the session connection 
Christian paragraphs [0100][0005] teaches establishing message exchange session between the client device and the server using the communication channels. Therefore, the message exchange is the session established on the client device and the server.
Regarding managing the session connection and data transfers via the first and second channels
Christian paragraphs [0005][0103][0007], teaches transmitting plurality of shared message using subscribed communication channels between the client device and the server. Therefore, the operations are happening on the server and the client device. 
Christian teaches the client device is  using a web browser to communicate. However, Christian is silent about an application pages running on the web browser. Grieve teaches individual web applications operating within browser tab or widows of local computing device.  (Grieve Col. 7 lines 10-37). Therefore, the claim rejections over Christian in view of Griever will be maintained. 

Double Patenting 
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 21-40 are rejected on the ground of nostatutory double patenting as being unpatentable over claims 1-20 of US patent 10,873,635. 
	 
 
Instant application (17/126,766)

US Patent 10,873,635. 

Claim 21
        A method for managing a multi-channel client-server connection, comprising: receiving, at a client computing device, a first request to establish a first subscription channel with a server computing device, wherein the first subscription channel being between a first application page operating in a first browser interface element and the server computing device;
      establishing  at the client computing device a session connection between the client computing device and the server computing device, establishing at the client computing device the first subscription channel between the first application page and the server computing device; 

receiving, at the client computing device, a second request to establish a second subscription channel with the server computing device, wherein the second subscription channel including a channel between a second application page operating in a second browser interface element and the server computing device; establishing at the client computing device the second subscription channel between the second application page and the server computing device; and 
        
         managing via the session connection a sharing of data transfers with the server computing device over the first subscription channel and data transfers with the server computing device over the second subscription channel, wherein the first subscription channel is different from the second subscription channel.

Claim 1

A method for managing a multi-channel client-server connection, comprising: receiving, at a client computing device, a call to establish a first subscription channel with a server computing device, wherein the first subscription channel comprises a channel between a first application page operating in a first browser interface element; 
    establishing a session connection between the client computing device and the server computing device, comprising establishing the first subscription channel between the first application page and a multi-tenant database hosted by the server computing device; 

receiving, at the client computing device, a second call to establish a second subscription channel with the server computing device, wherein the second subscription channel comprises a channel between a second application page operating in a second browser interface element; establishing the second subscription channel between the second application page and the multi-tenant database; and 
     managing a sharing of data transfers with the server computing device over the first subscription channel and data transfers with the server computing device over the second subscription channel via the session connection, wherein the first subscription channel is different from the second subscription channel.

Claim 28
       A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to: App. No.: 17/126,7663/8Atty. Docket No. SFDC-P332Creceive, at a client computing device, a first request to establish a first subscription channel with a server computing device, the first subscription channel including a channel between a first application page operating in a first browser interface element and the server computing device; 
            
    establish at the client computing device a session connection between the client computing device and the server computing device, establish, at the client computing device the first subscription channel between the first application page and the server computing device; 

receive, at the client computing device, a second request to establish a second subscription channel with the server computing device, wherein the second subscription channel including a channel between a second application page operating in a second browser interface element and the server computing device; 
establish at the client computing device the second subscription channel between the second application page and the server computing device; and 

manage via session connection a sharing of-data transfers with the server computing device over the first subscription channel and data transfers with the server computing device over the second subscription channel , wherein the first subscription channel is different from the second subscription channel.
Claim 8
A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to: receive, at a client computing device, a call to establish a first subscription channel with a server computing device, wherein the first subscription channel comprises a channel between a first application page operating in a first browser interface element;    
   
establish a session connection between the client computing device and the server computing device, comprising establishing the first subscription channel between the first application page and a multi-tenant database hosted by the server computing device; 
receive, at the client computing device, a second call to establish a second subscription channel with the server computing device, wherein the second subscription channel comprises a channel between a second application page operating in a second browser interface element; establish the second subscription channel between the second application page and the multi-tenant database; and 

manage a sharing of-data transfers with the server computing device over the first subscription channel and data transfers with the server computing device over the second subscription channel via the session connection, wherein the first subscription channel is different from the second subscription channel.
Claim 35.

A computing device comprising: at least one physical memory: one or more processors coupled with the at least one physical memory device, the one or more processors configurable to cause:
receive a first request to establish a first subscription channel with a server computing device,
   
        establish a session connection between the client computing device and the server computing device, establish, at the client computing device , the first subscription channel, the first subscription channel including a channel between a first application page operating in a first browser interface element  and the server computing device, 
     receive a second request to establish a second subscription channel  with the server computing device, 

establish at the client device, the second subscription channel between the second application page and the server computing device ,  the second subscription channel including a channel between a second application page operating in a second browser interface element and the server computing device
and 
     manage via the session connection, a sharing of-data transfers with the server computing device over the first subscription channel and data transfers with the server computing device over the second subscription channel the first subscription channel is different from the second subscription channel.
Claim 15. 

A computing device comprising: at least one physical memory device to store: an application; a browser interface; and connection management logic; and one or more processors coupled with the at least one physical memory device, the one or more processors configurable to execute the browser interface and the connection management logic to receive a call to establish a first subscription channel with a server computing device, 

   establish a session connection between the client computing device and the server computing device, comprising establishing the first subscription channel between the first application page and a multi-tenant database hosted by the server computing device, 
     receive a second call to establish a second subscription channel with the server computing device, establish the second subscription channel between the second application page and the multi-tenant database and 
    manage a sharing of-data transfers with the server computing device over the first subscription channel and data transfers with the server computing device over the second subscription channel via the session connection, wherein the first subscription channel comprises a channel between a first application page operating in a first browser interface element wherein the second subscription channel comprises a channel between a second application page operating in a second browser interface element and the first subscription channel is different from the second subscription channel.


Independent Claims of the present application are broader than independent Claims of the US patent 10, 873,635 as shown above. Furthermore, as seen in the mappings above, the US patent 10,873,635 discloses all limitations of the present application. 
Dependent claims of the instant application are exactly the same as dependent claims of the US patent 10,873,635.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 21-24, 26-31 and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Christian et al. (US 2019/0363899 hereinafter referred to as Christian) in view of Grieve et at. (US 8,423,651, hereinafter referred to as Grieve).

Regarding claim 21,
Christian teaches:
“A method for managing a multi-channel client-server connection, comprising: receiving, at a client computing device, a first request to establish a first subscription channel with a server computing device, wherein the first subscription channel being between  a first application page operating in a first browser interface element and the server computing device” (Christian [0099] [0053][0024][057], a client device transmit a join request messages to a multiplexer to establish plurality of communication channels for message exchange. The communication channels will be used for message exchange between the client device and servers. The communication channels are subscription based communication channel. The client is interacting with the multiplexer via web browser). 
“establishing at the client computing device a session connection between the client computing device and the server computing device, establishing at the client computing device, the first subscription channel between the first application page and the server computing device” (Christian [0100][0005], a message exchange session between the client and server via the multiplexer using the communication channels associated with the client device. A webscocket connection between a client device and multiplexer, a websocket connection between the multiplexer and server for the message exchange).  
“receiving, at the client computing device, a second request to establish a second subscription channel with the server computing device, the second subscription channel including a channel between a second application page operating in a second browser interface element; and the server computing device; establishing at the client computing device, the second subscription channel between the second application page and the server computing device; and” (Christian [0099] [0053][0024][057] a client device transmit a join request messages to a multiplexer to establish plurality of communication channels for message exchange. The communication channels will be used for message exchange between the client device and servers. The communication channels are subscription based communication channel. The client is interacting with the multiplexer via web browser. Therefore, the client device is configured to establish plurality communication channels as disclosed above by Christian). 
“managing via the session connection a sharing of data transfers with the server computing device over the first subscription channel and data transfers with the server computing device over the second subscription channel, wherein the first subscription channel is different from the second subscription channel.”(Christian [0005] [0103] [0007], transmitting plurality of shared messages within subscribed communication channels to transfer the messages between the server and client device. The message exchange between the server and the client device include using the communication channels associated with the single client device. Multiplexing messages to disseminate to client devices within communication channels via maintained websocket connection).
Christian teaches using a web browser but does not explicitly teach “a first application page operating in a first browser interface element” and “a second application page operating in a first browser interface element”
Grieve Col. 7 lines 10-24 teaches an individual web applications operating within browser tabs or windows of a local computing device to access network accessible information. Grieve col. 7 lines 29-37 further teaches each of the web applications are browser tabs or windows, and configured to individually communicate with network server to access information). 
Both Christian and Grieve teach accessing information from a server via web browser. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Christian to include multiple browser web applications configured individually to access and share information  as disclosed by Christian, such inclusion improve web browser’s content accessing from a server by sharing previously accessed information between web applications when one of the web application desire to access the same information from the server (Grieve col. 5 lines 25-33).

Regarding claim 28,
Christian teaches:
“A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to:” (Christian [0073], a non-transitory medium for storing instructions and a processor). 
“App. No.: 17/126,7663/8Atty. Docket No. SFDC-P332Creceive, at a client computing device, a first request to establish a first subscription channel with a server computing device, the first subscription channel including a channel between a first application page operating in a first browser interface element and the server computing device ” (Christian [0099] [0053] [0024] [057] a client device transmit a join request messages to a multiplexer to establish plurality of communication channels for message exchange. The communication channels will be used for message exchange between the client device and servers. The communication channels are subscription based communication channel. The client is interacting with the multiplexer via web browser). 
“establish at the client computing device, a session connection between the client computing device and the server computing device, establishing at the client device, the first subscription channel between the first application page and the server computing device;”(Christian [0005] [0099] [0053][0024][057], a webscocket connection between a client device and multiplexer, a websocket connection between the multiplexer and server for message exchange. The client device transmits a join request messages to a multiplexer to establish plurality of communication channels for message exchange. The communication channels will be used for message exchange between the client device and servers. The communication channels are subscription based communication channel. The client is interacting with the multiplexer via web browser). 
“receive, at the client computing device, a second request to establish a second subscription channel with the server computing device, the second subscription channel including a channel between a second application page operating in a second browser interface element; and the server computing device; establish at the client computing device, the second subscription channel between the second application page and the server computing device; and”(Christian [0099] [0053][0024][057] a client device transmit a join request messages to a multiplexer to establish plurality of communication channels for message exchange. The communication channels will be used for message exchange between the client device and servers. The communication channels are subscription based communication channel. The client is interacting with the multiplexer via web browser. Therefore, the client device is configured to establish plurality communication channels as disclosed above by Christian). 
“manage via the session connection  a sharing of-data transfers with the server computing device over the first subscription channel and data transfers with the server computing device over the second subscription channel, wherein the first subscription channel is different from the second subscription channel.” Christian [0005] [0103] [0007], transmitting plurality of shared messages within subscribed communication channels to transfer the messages between the server and client device. The message exchange between the server and the client device include using the communication channels associated with the single client device. Multiplexing messages to disseminate to client devices within communication channels via maintained websocket connection).
Christian teaches using a web browser but does not explicitly teach “a first application page operating in a first browser interface element” and “a second application page operating in a first browser interface element”
Grieve Col. 7 lines 10-24 teaches an individual web applications operating within browser tabs or windows of a local computing device to access network accessible information. Grieve col. 7 lines 29-37 further teaches each of the web applications are browser tabs or windows, and configured to individually communicate with network server to access information). 
Both Christian and Grieve teach accessing information from a server via web browser. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Christian to include multiple browser web applications configured individually to access and share information  as disclosed by Christian, such inclusion improve web browser’s content accessing from a server by sharing previously accessed information between web applications when one of the web application desire to access the same information from the server(Grieve col. 5 lines 25-33).

Regarding claim 35,
Christian teaches:
“A computing device comprising: at least one physical memory: App. No.: 17/126,7665/8Atty. Docket No. SFDC-P332C one or more processors coupled with the at least one physical memory device, the one or more processors configurable to cause ” (Christian claim 14 and [0057] [0056], A client device with a memory and processor. The client device with browser. The client device executes one or more applications).
“ receive a first request to establish a first subscription channel with a server computing device, establish a session connection between the client computing device and the server computing device, establish, at the client computing device the first subscription channel, the first subscription channel including a channel between a first application page operating in first browser interface element  and the server computing device” (Christian [0005][0099] [0053][0024][057][0100], a webscocket connection between a client device and multiplexer, a websocket connection between the multiplexer and server for message exchange. The client device transmits a join request messages to a multiplexer to establish plurality of communication channels for message exchange. The communication channels will be used for message exchange between the client device and servers. The communication channels are subscription based communication channel. The client is interacting with the multiplexer via web browser. Message exchange session between the client and server via the multiplexer using the communication channels associated with the client device).  
“receive a second request to establish a second subscription channel with the server computing device,
 establish at the client computing device, the second subscription channel between the second application page and the server computing device,  the second subscription channel including a channel between a second application page operating in a second browser interface element and the server computing device and”(Christian [0099] [0053][0024][057] a client device transmit a join request messages to a multiplexer to establish plurality of communication channels for message exchange. The communication channels will be used for message exchange between the client device and servers. The communication channels are subscription based communication channel. The client is interacting with the multiplexer via web browser. Therefore, the client device is configured to establish plurality communication channels as disclosed above by Christian). 
“ manage via the session connection a  sharing of-data transfers with the server computing device over the first subscription channel and data transfers with the server computing device over the second subscription channel” (Christian [0005] [0103][0007], transmitting plurality of shared messages within subscribed communication channels to transfer the messages between the server and client device. The message exchange between the server and the client device include using the communication channels associated with the single client device. Multiplexing messages to disseminate to client devices within communication channels via maintained websocket connection).
“wherein the first subscription channel is different from the second subscription channel. (Christian [0053] [0024] [057], The communication channels will be used for message exchange between the client device and servers. The communication channels are subscription based communication channel. The client is interacting with the multiplexer via web browser). 
Christian teaches using a web browser but does not explicitly teach “a first application page operating in a first browser interface element” and “a second application page operating in a first browser interface element”
Grieve Col. 7 lines 10-24 teaches an individual web applications operating within browser tabs or windows of a local computing device to access network accessible information. Grieve col. 7 lines 29-37 further teaches each of the web applications are browser tabs or windows, and configured to individually communicate with network server to access information). 
Both Christian and Grieve teach accessing information from a server via web browser. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Christian to include multiple browser web applications configured individually to access and share information  as disclosed by Christian, such inclusion improve web browser’s content accessing from a server by sharing previously accessed information between web applications when one of the web application desire to access the same information from the server(Grieve col. 5 lines 25-33).
Regarding claims 22, 29, and 36 Christian and Grieve teaches all the limitations of claims 21, 28 and 35.
Christian teaches:
“further comprising: transferring first data between the client computing device and the server computing device over the first subscription channel via the session connection; and App. No.: 17/126,7662/8Atty. Docket No. SFDC-P332Ctransferring second data between the client computing device and the server computing device over the second subscription channel via the session connection” (Christian [0005], a webscocket connection between a client device and multiplexer, a websocket connection between the multiplexer and server for message exchange between the client device and the server). 

Regarding claims 23, 30, and 38, Christian and Grieve teaches all the limitations of claims 21, 28 and 37.
Christian teaches:
“wherein managing the sharing via the session connection comprises multiplexing data transfers associated with the first subscription channel and the second subscription channel via the session connection” (Christian [0005][0007], subscribed communication channels for message exchange between the client and server via webscoket connection and multiplexer. Multiplexing messages to disseminate to client devices within communication channels via maintained websocket connection).

Regarding claims 24, 31 and 39, Christian and Grieve teaches all the limitations of claims 26, 28 and 37.
Christian does not teach:
“wherein managing the sharing via the session connection comprises the first subscription channel and the second subscription channel accessing the session connection via a shared browser interface component”
Grieve teaches:
“wherein managing the sharing of the session connection comprises the first subscription channel and the second subscription channel accessing the session connection via a shared browser interface component” (Grieve col. 11 lines 12-17,  col. 11 lines 38-46, sharing information from the first web application communication to the second  web application communication. The sharing information is managed by shared worker component of the browser).
Both Christian and Grieve teach accessing information from a server via web browser. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Christian to include a shared worker component of a browser as disclosed by Grieve, such feature is beneficial to reduce or eliminate duplicate access requests (Grieve col. 11 lines 12-17). 

Regarding claims 26, 33, and 37, Christian and Grieve teaches all the limitations of claims 21, 28, and 36.
Christian does not teach:
“wherein the request to establish the first subscription channel is received from a first browser interface element and the second request  to establish the second subscription channel is received from a second browser interface element”
Grieve teaches:
“wherein the call to establish the first subscription channel is received from a first browser interface element and the second call to establish the second subscription channel is received from a second browser interface element” (Grieve col. 7 lines 29-37, individual communications for the first and second web applications. The first and second web applications are browser tabs or windows).
Both Christian and Grieve teach accessing information from a server via web browser. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Christian to include multiple browser web applications configured individually to access and share information  as disclosed by Christian, such inclusion improve web browser’s content accessing from a server by sharing previously accessed information between web applications when one of the web application desire to access the same information from the server(Grieve col. 5 lines 25-33).

Regarding claims 27, and 34, Christian and Grieve teaches all the limitations of claims 21 and 33.  
Christian does not teach:
“the first browser interface element comprising a first browser tab and the second browser interface element comprising  a second browser tab”
Grieve teaches:
 “the first browser interface element comprising a first browser tab and the second browser interface element comprising a second browser tab” (Grieve col. 7 lines 29-37, the first web application is browser tab or window and the second web application is browser tab or a window).
 Both Christian and Grieve teach accessing information from a server via web browser. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Christian to include multiple browser web applications configured individually to access and share information  as disclosed by Christian, such inclusion improve web browser’s content accessing from a server by sharing previously accessed information between web applications when one of the web application desire to access the same information from the server(Grieve col. 5 lines 25-33).

8.	Claims 25, 32, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Christian et al. (US 2019/0363899 hereinafter referred to as Christian), in view of Grieve et at. (US 8,423,651, hereinafter referred to as Grieve), and further in view of Ortwein et al. (US 2010/0031153 hereinafter referred to as Ortwein).

 Regarding claims 25, 32, and 40, Christian and Grieve teaches all the limitations of claims 21, 28, 37.
Christian does not teach:
“wherein managing the sharing via the session connection comprises the first subscription channel and the second subscription channel accessing the session connection via dedicated worker browser interface components”
Ortwein teaches:
“wherein managing the sharing via the session connection comprises the first subscription channel and the second subscription channel accessing the session connection via dedicated worker browser interface components(Ortwein [0012] [0030] [0031], teaches a master window cookie (i.e., dedicated worker browser interface) for sharing state information between the master window and one or more slave windows. The master window loads webpage from a server via browser. The slave window loads subsequent webpage via the second window from the server).
Christian, Grieve and Ortwein teach information sharing between multiple browser windows. therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Christian and Grieve  to include state information sharing between browser windows via master cookie as disclosed by Ortwein in order to dispatch events to multiple window tabs using a single connection with the server via elected master browser window (Ortwein [0012]), and, would have been consistent with rationale of use of known technique to improve similar devices (methods, or products) in same way (MPEP 2143 (I) (C)).

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2456/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456